Citation Nr: 1727209	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-09 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for status-post right arm and hand surgery, conducted at a VA facility in October 2010, claimed as limited motion of the right arm and hand.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for infection of surgical scar, right wrist, resulting from surgery performed in October 2010 at a VA facility.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and Ms. S.M.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active duty service from December 1970 to December 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied entitlement to compensation under 38 U.S.C.A. § 1151 for status-post carpal tunnel release, including limited motion of the right arm and hand, and infection of the surgical scar.

In March 2016, this matter was last before the Board, at which time it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In March 2016, the Board remanded the claims on appeal to obtain signed consent forms related to the October 2010 hand surgery, as well as a medical examination and opinion.  Following the Board's remand, the signed consent forms were obtained and associated with the claims file.  The Veteran was also afforded a VA examination in September 2016, which resulted in an assessment of complex regional pain syndrome.  This examination did not address the substance of the Section 1151 claims, but rather whether any disability was incurred in or attributable to service, which is the wrong question at hand.  

Recognizing the inadequacy of the September 2016 opinion, in November 2016 the AOJ obtained a VA medical opinion, based upon a review of the claims file, including the recent September 2016 examination.  The November 2016 VA examiner wrote a lengthy opinion relating to the standard of care element necessary to substantiate a claim under 38 U.S.C.A. § 1151, and the risks of the Veteran's surgery, including infection and complex regional pain syndrome.  With respect to whether there was additional disability resulting from the October 2010 VA procedure, the examiner concluded that "no comment is warranted because of the lack of any medically-based, clinical evidence to support the Veteran's claimed 1151."  In her opinion, the examiner implied that infection and complex regional pain syndrome were the result of the surgery and were informed risks thereof.  However, it is unclear to the Board whether additional disability resulted from the November 2010 surgery, and the Board is precluded from drawing an independent medical conclusion.  See Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121,124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21Vet. App. at 123.  It is unclear to the Board whether the November 2016 examiner has indicated that the Veteran incurred an additional disability resulting from the October 2010 VA hand surgery.  Thus, the opinion is returned to the examiner for an addendum.  Id., see also Stegall v. West, 11 Vet. App. 268, 271 (1998).



Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the examiner that wrote the November 2016 opinion (if available) to obtain an addendum opinion as to the presence and nature of any additional disability/ies that resulted from the November 2010 VA surgical procedures.  The examiner must sequentially address each question posed by the Board.

Based on a review of the claims file, history provided by the Veteran, and sound medical principles, the VA examiner is asked to provide the following opinions:

a.  In consideration of the Veteran's claimed symptoms and conditions, does the Veteran have an additional disability as a result of the surgery performed in October 2010 at a VA facility?  If so, identify any additional disability.

b.  If an additional disability is found (and regardless of any potential fault on VA's part or the foreseeability of any consequence) was it at least as likely as not (50 percent or greater probability) that the additional disability was caused by VA's provision of medical treatment?

c.  If an additional disability is found to be caused by VA treatment, the examiner is asked to address:

i.  Whether it is at least as likely as not (50 percent or greater probability) that the additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination?

ii.  Whether the additional disability was caused by an event that was not reasonably foreseeable by a reasonable health care provider?

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

If the November 2016 examiner is unavailable to complete this addendum request, forward the opinion request to another appropriate medical professional for a responsive opinion.  

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.




	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




